Citation Nr: 1815589	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-09 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to September 1989 and from November 2005 to December 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2018 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the proceedings is associated with the electronic claims file.  At the hearing, he waived initial RO consideration of any new evidence related to his claim which the RO had not had the opportunity to review.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his hypertension was incurred during his first period of service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Service treatment records (STRs) from the Veteran's second period of service, his VA and private treatment records and his November 2012 VA examination report include show that he has been diagnosed with hypertension.  Thus, the current-disability criterion for service connection is met.

The STRs from the Veteran's first period of service do not include findings of hypertension and the Veteran's reported no history of high or low blood pressure on his July 1985 enlistment or July 1989 separation examinations.  However, his STRs include treatment records which show elevated blood pressure readings.  Specifically, blood pressure readings were 120/98 on October 8, 1987, 118/90 on October 9, 1987 and 132/92 on June 28, 1989.  In addition, a June 1988 treatment report shows an elevated blood pressure reading of 130/88.  These elevated blood pressure readings show that he had characteristic manifestations of hypertension during his first period of service.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Therefore, the second element of service-connection is met.

April 2014 and January 2018 statements from a private physician show that, after examination of the Veteran and review of his medical records, the physician opined that "it is at least as likely as not, that is at least a 50/50 probability that hypertension was present while on active duty, but never medically treated."  Similarly, a January 2018 statement from another private physician includes the opinion that, upon review of the Veteran's medical records, "it is most likely that he experienced the onset of probable essential hypertension while on active duty."  Notably, the January 2012 VA examination report includes the opinion that it is less likely than not that the Veteran's hypertension was incurred in or caused by his in-service injury because "there is no documentation to support aggravation of the veteran's preexisting hypertension during his second period of active military service."  However, as this opinion does not reflect consideration of the Veteran's blood pressure readings during his first period of service or address causation directly as a result of the Veteran's first period of service, the Board accords more weight to the April 2014 and January 2018 private medical opinions because the opinions address the critical elements of the Veteran's claims (hypertension due to the Veteran's first period of service) and are based on a review of his medical history.  Accordingly, resolving any reasonable doubt in favor of the Veteran, entitlement to service connection for hypertension is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is granted.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


